     Case 8:21-cv-00058-CJC-ADS Document 18 Filed 03/04/21 Page 1 of 5 Page ID #:136




 1

 2                                                                             3/4/2021
 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9           CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
10

11    JACK GERSHFIELD, on behalf of               ) Case No.: SACV 21-00058-CJC(ADSx)
                                                  )
      himself and all other similarly situated    )
12
      individuals,                                )
13                                                )
                                                  )
14                Plaintiff,                      ) ORDER DENYING PLAINTIFF’S
                                                  ) MOTION TO REMAND [Dkt. 11]
15          v.                                    )
                                                  )
16                                                )
      TEAMVIEWER US, INC., and DOES               )
17    1–100,                                      )
                                                  )
18                                                )
                  Defendant.                      )
19                                                )
                                                  )
20                                                )
                                                  )
21

22    I. INTRODUCTION
23

24          Plaintiff Jack Gershfield brings this putative class action against Defendant
25    Teamviewer US, Inc. and unnamed Does, alleging violations of California’s Unfair
26    Competition Law (“UCL”) and California’s Consumer Privacy Act (“CCPA”). (Dkt. 1-1
27    at 5 [Complaint, hereinafter “Compl.”].)
28


                                                  -1-
     Case 8:21-cv-00058-CJC-ADS Document 18 Filed 03/04/21 Page 2 of 5 Page ID #:137




 1           On September 19, 2019, Plaintiff purchased a year-long subscription to
 2    Defendant’s remote-access software. (Id. ¶ 13.) To complete the purchase, Plaintiff was
 3    required to provide his name as well as his credit card number, expiration date, and
 4    verification code. (Id.) A year later, in September 2020, Plaintiff alleges that Defendant
 5    renewed his subscription without his authorization by disclosing his private credit card
 6    information to Defendant’s credit card processor. (Id. ¶ 18.) Plaintiff alleges that the
 7    unauthorized exfiltration and disclosure of his personal information to a third party
 8    violated the CCPA. (Id. ¶¶ 19–20); see Cal. Civ. Code § 1798.150. He also alleges that
 9    Defendant violated the UCL by, among other things, unlawfully charging him for
10    services that he did not authorize, need, or want. (Id. ¶¶ 25–37.)
11

12           Plaintiff brings his claims on behalf of all similarly situated individuals. He
13    defines his CCPA subclass as all of Defendant’s California customers “on and after
14    January 1, 2020[,] whose accounts, credit or debit cards were charged without [their]
15    affirmative, explicit and unequivocal authorization.” (Id. § 40.) Plaintiff defines his
16    UCL subclass as all of Defendant’s California customers “on and after December 1,
17    2016[,] who were charged for [Defendant’s] software subscription [and] did not want,
18    need or use said software.” (Id.) Plaintiff seeks damages, an injunction preventing
19    Defendant from renewing its customers’ subscriptions without express authorization, and
20    attorney’s fees. (Id. at 11–12.)
21

22           On January 11, 2021, Defendant removed the case to this Court, asserting
23    jurisdiction under the Class Action Fairness Act (“CAFA”). (Dkt. 1 [Notice of
24    Removal].) Now before the Court is Plaintiff’s motion to remand. (Dkt. 11 [hereinafter
25    “Mot.”].) For the following reasons, Plaintiff’s motion is DENIED.1
26

27
      1
        Having read and considered the papers presented by the parties, the Court finds this matter appropriate
28    for disposition without a hearing. See Fed. R. Civ. P. 78; Local Rule 7-15. Accordingly, the hearing set
      for March 15, 2021, at 1:30 p.m. is hereby vacated and off calendar.
                                                         -2-
     Case 8:21-cv-00058-CJC-ADS Document 18 Filed 03/04/21 Page 3 of 5 Page ID #:138




 1

 2    II. LEGAL STANDARD
 3

 4          A defendant may remove a civil action filed in state court to a federal district court
 5    when the federal court would have had original jurisdiction over the action. 28 U.S.C.
 6    § 1441. “CAFA provides the federal district courts with ‘original jurisdiction’ to hear a
 7    ‘class action’ if the class has more than 100 members, the parties are minimally diverse,
 8    and the ‘matter in controversy exceeds the sum or value of $5,000,000.’” Standard Fire
 9    Ins. Co. v. Knowles, 568 U.S. 588, 592 (2013). “Congress designed the terms of CAFA
10    specifically to permit a defendant to remove certain class or mass actions into federal
11    court . . . [and] intended CAFA to be interpreted expansively.” Ibarra v. Manheim Invs.,
12    Inc., 775 F.3d 1193, 1197 (9th Cir. 2015). “[N]o antiremoval presumption attends cases
13    invoking CAFA, which Congress enacted to facilitate adjudication of certain class actions
14    in federal court.” Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 89
15    (2014).
16

17    III. DISCUSSION
18

19          Plaintiff argues that the Court lacks jurisdiction because Defendant has failed to
20    establish that the amount in controversy exceeds CAFA’s $5 million requirement. The
21    Court disagrees.
22

23          When a defendant removes a case to federal court, “the defendant’s amount-in-
24    controversy allegation should be accepted when not contested by the plaintiff or
25    questioned by the court.” Dart, 574 U.S. at 87. But when “the plaintiff contests, or the
26    court questions, the defendant’s allegation” and “both sides submit proof,” the defendant
27    must prove the amount in controversy by a preponderance of the evidence. Id.; see Salter
28    v. Quality Carriers, Inc., 974 F.3d 959, 964 (9th Cir. 2020) (When one party “contests

                                                  -3-
     Case 8:21-cv-00058-CJC-ADS Document 18 Filed 03/04/21 Page 4 of 5 Page ID #:139




 1    the truth of [the opposing party’s] factual allegations, . . . the responding party must
 2    support her jurisdictional allegations with ‘competent proof’ . . . under the same
 3    evidentiary standard that governs in the summary judgment context.”). “[T]he
 4    defendant’s showing on the amount in controversy may rely on reasonable assumptions.”
 5    Arias v. Residence Inn by Marriott, 936 F.3d 920, 922 (9th Cir. 2019).
 6

 7          Defendant presents evidence that CAFA’s amount-in-controversy requirement is
 8    satisfied because Plaintiff’s CCPA claim alone places at issue over $6.5 million in
 9    statutory damages. Plaintiff alleges that when Defendant automatically renewed its
10    customers’ software subscriptions, Defendant violated the CCPA by accessing and
11    exfiltrating these customers’ personal credit card information and disclosing that
12    information to Defendant’s credit card processors without authorization. (Id. ¶¶ 18–19);
13    see Cal. Civ. Code § 1798.150. Defendant provides evidence that it processed over 8,819
14    renewal orders by California users of Defendant’s software. (Dkt. 15-3 [Declaration of
15    Arthur Garcia] ¶ 4.) Because the CCPA authorizes statutory damages of up to $750 per
16    consumer per incident, Defendant calculates that the amount in controversy is over $6.5
17    million. Korn v. Polo Ralph Lauren Corp., 536 F. Supp. 2d 1199, 1205 (E.D. Cal. 2008)
18    (“[C]ourts may consider the maximum statutory penalty available in determining whether
19    the jurisdictional amount in controversy requirement is met.”).
20

21          Plaintiff argues that Defendant’s calculations are flawed because the CCPA
22    subclass only includes Defendant’s customers who were “charged without the customers’
23    affirmative, explicit and unequivocal authorization.” (See Compl. ¶ 40.) As a result,
24    Plaintiff contends that only automatic subscription renewals give rise to a CCPA claim
25    while manual renewals require authorization and thus do not. (See Mot. at 7–8.) But
26    Plaintiff specifically alleges that Defendant would automatically renew its customers
27    subscriptions without their authorization and no evidence indicates that any significant
28    portion of the renewals cited by Defendant were “affirmative[ly], explicit[ly], and

                                                    -4-
     Case 8:21-cv-00058-CJC-ADS Document 18 Filed 03/04/21 Page 5 of 5 Page ID #:140




 1    unequivocal[ly]” authorized by Defendant’s subscribers. (Compl. ¶¶ 15, 18–19, 40.)
 2    Furthermore, “[t]he amount in controversy is simply an estimate of the total amount in
 3    dispute, not a prospective assessment of defendant’s liability.” Lewis v. Verizon
 4    Commc’ns, Inc., 627 F.3d 395, 400 (9th Cir. 2010).
 5

 6          Defendant’s calculations also omit both attorney’s fees and Plaintiff’s UCL claim,
 7    which is brought on behalf of all of Defendant’s California customers “after December 1,
 8    2016 and who were charged for [Defendant’s] software subscription” and “did not want,
 9    need or use said software.” (Compl. ¶ 40.) In light of Defendant’s calculations on
10    Plaintiff’s CCPA claim, its potential liability on Plaintiff’s UCL claim, and attorney’s
11    fees, the Court concludes that Defendant has relied on reasonable assumptions to prove
12    by a preponderance of the evidence that the amount in controversy meets CAFA’s $5
13    million requirement.
14

15    IV. CONCLUSION
16

17          For the foregoing reasons, Plaintiff’s motion to remand is DENIED.
18

19       DATED: March 4, 2021
20

21
                                                 HON. CORMAC J. CARNEY
22

23                                           UNITED STATES DISTRICT JUDGE
24

25

26

27

28


                                                   -5-
